Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 49, line 29, it is suggested that “U.S. patent application Ser. No. 740,446”be replaced with its corresponding publication number or patent number.   
Appropriate correction is required.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  
	a) in claim 13, line 2, the phrase “a particles” should be corrected
	b) in claim 19, line 4 (last line) “the” before “Claim 1” should be deleted.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10, 12-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shik et al. (KR101268068, already cited in IDS dated 03/25/2021), hereinafter “Shik.”
Regarding claims 1-4, 6-7, 9-10, 12-13 and 19, Shik teaches a foam cleansing composition which includes a foaming agent and a foam booster, wherein the foaming agent is obtained by mixing any one selected from sodium hydrogen carbonate and sodium carbonate, with citric acid, and the foam booster is manufactured by mixing corn starch, sodium cocoyl isethionate, sodium lauroyl glutamate, sodium lauryl sulfate, titanium dioxide, dipotassium . 

Claims 1-3, 6-7, 9-11, 13-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staley (US Patent No. 6,177,397).

12-C15 alcohol ethoxylated with 7 moles of ethylene oxide nonionic surfactant; which reads on the gas bubble-stabilizing agent); 7.5 wt% citric acid (an effervescent acid), 5.0 wt% post-added fumaric acid (also an effervescent acid) and 3.1 wt% post-added ingredients which include fragrance (i.e., perfume), wherein the powder detergent was prepared by mixing the sodium carbonate, whitener, silica, and carboxymethylcellulose in a ribbon mixer to achieve a uniform mixture, pouring the Neodol 25-7 surfactant into the above mixture while mixing to uniformly coat the sodium carbonate and other ingredients, the loaded sodium carbonate and other ingredients were transferred to an agglomerator and the mixture was dried (see  col. 15, lines 28-61). Even though Staley does not explicitly disclose the powder detergent to be a foaming composition which creates a stable foam, it would be inherent for the powder detergent of Staley to exhibit the same properties because the same ingredients and process of making the detergent have been utilized.  “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Staley anticipates the claims. 

Claims 1-2, 6-7, 9-10, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Haddon (WO 95/16470, already cited in IDS dated 03/25/2021).
Regarding claims 1-2, 6-7, 9-10, 13-14 and 19, Haddon teaches a combination of compounds capable of forming an odour barrier for trapping/blocking odours especially in relation to a toilet, urinal or other aqueous base waste container/vehicle/pipe/drain (see abstract), and  wherein the combination is capable of forming a foam without external agitation (see page 2, lines 29-30). In one example, Haddon teaches a homogeneous powder or granule (see page 22, lines 6-7), Combination V, which comprises 5-90 wt% acid (i.e., effervescent acid) optionally anhydrous, solid and in granulated or powdered form; 5-90 wt% carbonate or bicarbonate (i.e., effervescent salt) optionally anhydrous, solid and in granulated or powdered form; surfactant (i.e., gas bubble-stabilizing agent), solid and in granulated or powdered form; 0.1-89.7 wt% foam stabilizing agent, solid and in granulated or powdered form (also reads on gas bubble-stabilizing agent); and 0.1-89.7 wt% perfume and other additives, solid and in granulated or powdered form (see Combination V, pages 23-24), which is understood that all of the above components were added together to form the homogeneous powder or granule. In Example 11, Haddon also teaches the following formula in granular or powder form which was found to provide an excellent stable foam, the formula comprising 16g citric acid anhydrous, 21g sodium hydrogen carbonate anhydrous and 3g sodium methyl oleyl taurate  or sodium lauryl sulphate surfactant (see page 29, line 17), wherein the citric acid and sodium hydrogen carbonate read on the effervescent system. Regarding claim 12, the citric acid (16g) and sodium hydrogen carbonate (21g) in Example 11 correspond to 43 wt% citric acid  (i.e., 16/(16 + 21) x 100) and 57 wt% sodium hydrogen carbonate (i.e., 21/ (16 + 21) x 100) based on the weight of the effervescent system.  Haddon teaches the limitations of the instant claims. Hence, Haddon anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 8, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haddon as applied to claims 1-2, 6-7, 9-10, 12-14 and 19 above.
	Haddon teaches the features as discussed above. As stated above, Haddon teaches that the combination comprises 0.1-89.7 wt% foam stabilizing agent or foam booster, one of which is TEA-hydrogenated tallow glutamate, which is a surfactant (see Combination V, pages 23-24 and page 10, lines 6-32).  Haddon, however, fails to specifically disclose the incorporation of 
	Regarding claims 3-4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated TEA hydrogenated tallow glutamate surfactant into the powder or granule combination, say as in Example 11, because Haddon specifically desires the incorporation of 0.1-89.7 wt% foam stabilizing agent or foam booster into the combination and TEA hydrogenated tallow glutamate surfactant is one of the suitable selection of the foam boosters. 
	Regarding claims 8, 11, 17 and 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the surfactant and foam booster surfactant of Haddon, whose proportions are from 0.1-89.7 wt%, respectively, as disclosed in Combination V, to have coated the acid and carbonate and bound them together because Haddon teaches that the acid, carbonate, surfactant and foam booster . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haddon as applied to claims 1-2, 6-7, 9-10, 12-14 and 19  above, and further in view of Kleinen et al. (US 2015/0297485), hereinafter “Kleinen.”
	Haddon teaches the features as discussed above. Haddon, however, fails to disclose the glutamate surfactant as disodium cocoyl glutamate.
	Kleinen, an analogous art, teaches the equivalency of TEA-hydrogenated tallowoyl glutamate with disodium cocoyl glutamate as glutamate surfactants (see paragraph [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the TEA-hydrogenated tallowoyl glutamate of Haddon with disodium cocoyl glutamate because the substitution of art recognized equivalents as shown by Kleinen is within the level of ordinary skill in the art. In addition, the substitution of one glutamate surfactant for another is likely to be obvious when it does no more than yield predictable results. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haddon as applied to claims 1-2, 6-7, 9-10, 12-14 and 19 above, and further in view of Witty (GB 1306924).
	Haddon teaches the features as discussed above. Haddon, however, fails to disclose the perfume present in a carrier particle which comprises silica.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the perfume in Haddon as a free flowing powder form comprising perfume oil in a particulate silica substrate because such form is readily incorporated into a powdered product as taught by Witty. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haddon as applied to claims 1-2, 6-7, 9-10, 12-14 and 19  above, and further in view of Dreher et al. (US 2013/0172226), hereinafter “Dreher.”
	Haddon teaches the features as discussed above. Haddon, however, fails to disclose a foaming fibrous structure product comprising the combination, i.e, the acid, carbonate and surfactant. 
	Dreher, an analogous art, teaches a fibrous structure comprising a plurality of water-soluble fibrous elements and one or more active agent-containing particles (see paragraph [0010]), wherein the active-containing particle comprises one or more active agents (see paragraph [0053]) which comprise an additive that treats a surface like toilets (see paragraph [0067]) such as effervescent agents (see paragraphs [0155] and [0274]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the granules or powders of Haddon .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shik as applied to claims 1-4, 6-7, 9-10, 12-13, 17 and 19 above, and further in view of Kleinen.
	Haddon teaches the features as discussed above. Haddon, however, fails to disclose the glutamate surfactant as disodium cocoyl glutamate.
	Kleinen, an analogous art, teaches the equivalency of sodium lauroyl glutamate with disodium cocoyl glutamate as glutamate surfactants (see paragraph [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sodium lauroyl glutamate of Shik with disodium cocoyl glutamate because the substitution of art recognized equivalents as shown by Kleinen is within the level of ordinary skill in the art. In addition, the substitution of one glutamate surfactant for another is likely to be obvious when it does no more than yield predictable results. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shik as applied to claims 1-4, 6-7, 9-10, 12-13, 17 and 19 above, and further in view of Dreher.
	Shik teaches the features as discussed above. Shik, however, fails to disclose a foaming fibrous structure product comprising the foam cleansing composition i.e, the acid, carbonate and surfactant. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the foam cleansing composition of  Shik into the fibrous structure of Dreher because this would provide a resulting product that is convenient for single use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                       /LORNA M DOUYON/                                                                                       Primary Examiner, Art Unit 1761